Title: Location of the Capital, [7 July] 1790
From: Madison, James
To: 


[7 July 1790]

   
   Debate continued on Sherman’s motion for a Baltimore site. Smith (South Carolina) argued that the eastern states would eventually join with Pennsylvania to repeal the residence act and keep the center of government in Philadelphia.


Mr. Madison said, the gentleman last up seemed to be averse to the establishing the government on the Potowmack, because he feared a repeal of the bill. And, by voting for Baltimore he seemed to suppose that there would be no danger of a repeal. The very force stated as necessary to repeal the bill if the Potowmack is fixed upon would also repeal it if Baltimore was inserted. But if the gentleman is for inserting Baltimore in order to prevent a repeal, I am opposed to it; because I believe it will prevent the passing of the act. He would, therefore, he said, beg gentlemen to remember, that as they regarded the passing of the bill and the obtaining a southern and more central position, so they ought to oppose any and every amendment that should be offered.

